   Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 1 of 23 PageID #: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE


                                                     CIVIL ACTION NO.
 TIMOTHY O’HERN, SEMYON RODKIN,
 and DOMINIC CARDINALE, Individually
 and On Behalf of All Others Similarly
 Situated,

                        Plaintiffs,
                vs.                                  JURY TRIAL DEMANDED

 VIDA LONGEVITY FUND, LP, VIDA
 MANAGEMENT I, LLC, VIDA CAPITAL
 MANAGEMENT, LLC, VIDA CAPITAL,
 INC., VIDA CAPITAL, LLC and JEFFREY
 R. SERRA,

                        Defendants.


                                CLASS ACTION COMPLAINT

       Plaintiffs, by and through undersigned counsel, allege the following upon information and

belief, except as to those allegations concerning Plaintiffs, which are alleged upon personal

knowledge. Plaintiffs’ information and belief are based upon, among other things, their counsel’s

investigation, which includes without limitation: (a) review and analysis of regulatory filings made

by Vida Longevity Fund, LP (“Vida Longevity” or “the Fund”) with the United States Securities

and Exchange Commission (“SEC”); (b) review and analysis of offering materials including the

Private Placement Memoranda (“PPM”) through which investments in the Fund were offered and

sold to investors; (c) periodic reports and investor communications regarding the Fund; and (d)

review of other publicly available information concerning the Fund and its related entities.

Plaintiffs believe that substantial additional evidentiary support will exist for the allegations set

forth herein after a reasonable opportunity for discovery.



                                                 1
   Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 2 of 23 PageID #: 2




                        NATURE AND SUMMARY OF THE ACTION

       1.      Plaintiffs bring this class action under the Texas Securities Act (“TSA”) on behalf

of all persons or entities who purchased or otherwise acquired investments in limited partnership

interests in Vida Longevity, a Texas-based limited partnership, from the beginning of 2017 until

the present (the “Class Period”), and suffered losses and damages in connection with their

respective transactions in the Fund’s limited partnership interests during the Class Period (the

“Proposed Class”).

       2.      Vida Longevity is an open-ended investment fund that raises money from investors

and invests that money in life settlements. Life settlements are financial transactions that involve

the purchase of life insurance policies at a discount to their face value for investment purposes.

The Fund states that it looks to acquire longevity and longevity-backed assets and then hold them

to term or sell them to interested parties on the secondary or tertiary market. Since its inception

on April 1, 2010, the Fund has raised over $1.8 billion.

       3.      The Fund’s stated objective is to achieve return of capital plus a cumulative

compounded annualized return rate of approximately 8-12%, with low volatility and low

correlation with the investment performance of traditional asset classes.

       4.      The Fund purportedly achieved that targeted rate of return from its inception

through 2017. Then, in 2018, the Fund’s performance began to substantially deteriorate to the

extent that in 2020, the Fund posted a negative return of approximately 12.5% resulting in

substantial investor losses.

       5.      At the time, the Fund attributed the sub-par performance to certain one-time or

extrinsic events. Then, at the close of its third quarter 2020, the Fund revealed for the first time

that its losses were caused by serious weaknesses in the Fund’s internal processes and procedures



                                                 2
  Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 3 of 23 PageID #: 3




necessary for the evaluation and pricing of the Fund’s investments, and thus required significant

remedial actions. Plaintiffs’ Complaint alleges that Defendants violated the Texas Securities Act

by misrepresenting and/or failing to disclose the serious weaknesses in the Fund’s internal

processes and procedures in the offering materials including the PPM through which investments

in the Fund were offered and sold to investors.

       6.       In addition, Plaintiffs allege that Defendants violated the TSA by failing to disclose

material conflicts of interest regarding the Fund’s founder, Defendant Jeffrey R. Serra (“Serra”).

For example, as described in more detail herein, the offering materials failed to disclose that one

of Serra’s alternative investment funds – Ovation Partners, LP (“Ovation”), in which Serra was a

50% owner – was not only a competitor of Vida Longevity, because it too invested in life

settlements, but was also systematically liquidating its $40,000,000 investment in the Fund during

2018 at the same time Serra was urging other investors to invest in the Fund.

       7.       Plaintiffs allege that the omitted information was material to investors and should

have been provided to investors prior to making a decision as to whether to invest in the Fund.

Defendants misrepresentations and/or failure to disclose such material information caused

substantial harm to Plaintiffs and members of the Proposed Class.

                                             PARTIES

a) Plaintiffs

       7.       Plaintiff Timothy O’Hern is a resident of the Commonwealth of Kentucky. Mr.

O’Hern invested a substantial amount of money in the Fund during the Class Period and suffered

significant losses and damages in connection with those transactions.




                                                  3
   Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 4 of 23 PageID #: 4




       8.       Plaintiff Semyon Rodkin is a resident of the State of New York. Mr. Rodkin

invested a substantial amount of money in the Fund during the Class Period and suffered

significant losses and damages in connection with those transactions.

       9.       Plaintiff Dominic Cardinale is a resident of the State of New York. Mr. Cardinale

invested a substantial amount of money in the Fund during the Class Period and suffered

significant losses and damages in connection with those transactions.

b) Defendants

             1) The Vida Entity Defendants

       10.      Defendant Vida Longevity Fund, LP is a Delaware limited partnership formed on

February 1, 2010 for the purpose of acquiring and managing a portfolio of life settlement assets

for investment purposes. The Fund’s principal offices are located at 835 W. 6th Street, Suite 1400,

Austin, Texas, out of which all Vida entities operate.

       11.      Defendant Vida Management I, LLC (the “General Partner”) is a Delaware limited

liability company with its principal offices located at 835 W. 6th Street, Suite 1400, Austin, Texas.

Vida Management I, LLC is the sole General Partner of the Fund. The General Partner administers

the day-to-day activities of the Fund’s operations and manages the Fund’s investment and business

activities. The Fund is controlled and advised by the General Partner. The General Partner is

empowered to exercise full discretion in the management of the investing transactions of the Fund

and is solely responsible for researching, selecting, and monitoring investments by the Fund and

making decisions concerning the Fund’s portfolio.

       12.      Defendant Vida Capital Management, LLC, (“Vida Management”) is the control

person of the General Partner. Vida Management is a Delaware limited liability company

registered as an investment advisor with the Securities and Exchange Commission (“SEC”).



                                                 4
  Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 5 of 23 PageID #: 5




       13.     Defendant Vida Capital, Inc., (“Vida, Inc.”) is the control person of Vida

Management. Vida, Inc. which is a Delaware corporation owned by Defendant Vida Capital, LLC

and non-party JTC Longevity Investments, LTD, a British Virgin Islands business company. Vida,

Inc. was controlled by non-party Austin Ventures X LP and Defendant Jeffrey R. Serra until

September 2019 when its existing shareholders sold a substantial majority of the equity of Vida,

Inc. to affiliates of the non-party private investment firms Redbird Capital Partners Management

LLC and Reverence Capital Partners, L.P.

       14.     Defendant Vida Capital, LLC, (“Vida Capital”), is a Delaware limited liability

company.

       15.     Defendant Jeffrey R. Serra has served as the Fund’s President and Chief Executive

Officer (“CEO”) since its founding. In 2009, Serra also co-founded, with Austin Ventures X LP,

Vida Capital, Inc. Defendant Serra was instrumental in the creation of the Fund’s false and

misleading offering materials through which limited partnership interests in the Fund were offered

and sold to Plaintiffs and the Proposed Class. In October 2020, the Fund announced that Serra

would retire as CEO of Vida in early 2021.

       16.     Because of his positions at the Fund, and Vida Capital, Inc., Serra possessed the

power and authority to control and did control the content and form of the Fund’s Private

Placement Memoranda, and other offering documents, periodic annual and quarterly reports, press

releases and other materials provided to money and portfolio managers and investors. Serra

authorized the publication of the documents and materials alleged herein to be misleading prior to

their issuance and had the ability and opportunity to prevent the issuance of these false and

misleading statements or to cause them to be corrected. Because of his positions with the Fund,




                                                5
   Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 6 of 23 PageID #: 6




and Vida Capital, Inc., Defendant Serra was also uniquely positioned to have access to the

undisclosed material adverse facts specified herein.

             2) Relevant Non-Parties

       17.      Magna Life Settlements, Inc. (“Magna”) is a Florida corporation whose sole

shareholder is Vida, Inc. Pursuant to an agreement between Magna and the Fund dated November

7, 2014 (the “Magna Origination Agreement”), Magna would facilitate the sale of life settlement

assets to the Fund by originating, identifying, examining, reporting, and negotiating purchase

terms of the assets. Magna disclaims any fiduciary, agency or advisory relationship to the Fund,

and is not responsible for ensuring the assets satisfy certain eligibility criteria or confirming the

correctness of any models, including pricing models, life expectancy calculations, financial return

forecasts or any tax matters. According to the PPM, Magna would be permitted to advise and

provide origination or other related services to clients other than the Fund, and a significant part

of its current activities consist of advising and providing services to Vida Management-sponsored

entities other than the Fund.

       18.      Ovation Partners, LP (“Ovation”) is Texas limited partnership founded by

Defendant Serra and his partner Mike Rovner in 2010. Ovation is managed by its General Partner,

Ovation Management LLC. Ovation is a registered investment advisor with the SEC offering

investment advisory services to its clients through a variety of funds. Defendant Serra is a limited

partner, control person and 50% owner of Ovation. Similar to the Fund, Ovation describes its

investment strategy as emphasizing preservation of investor capital, providing quarterly

distributions, and generating returns with low correlation to public markets. According to Ovation,

it invests in assets in the private credit and specialty finance markets, which may include tax lien

transfer, real estate, life settlements, asset-backed loans, non-performing debt, commercial loans,



                                                 6
   Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 7 of 23 PageID #: 7




litigation finance and medical receivables finance. Ovation operates out of the same offices as the

Vida entities, at 835 W. 6th Street, Suite 1400, Austin, Texas.

                                     JURISDICTION AND VENUE

        19.     Defendants Vida Longevity, the General Partner, Vida Management, and Vida

Capital were formed as Delaware limited liability entities (both partnership and companies).

Defendant Vida, Inc. was formed as a Delaware corporation.            The Agreement of Limited

Partnership, contained in the “Foundation Documents” through which each of the investments in

the Fund were offered and sold to investors, contains a Consent to Jurisdiction clause, providing

that “all actions or proceedings arising in connection with this Agreement shall be tried and

litigated exclusively in the state and federal courts located in the State of Delaware.” Venue is

therefore proper in this District.

        21.     This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C §1332, because the matter in controversy exceeds the sum or value of

$5,000,000 exclusive of interest and costs, and on information and belief, between 1/3 and 2/3 of

the members of the Proposed Class are residents of states other than Texas.

                                SUBSTANTIVE ALLEGATIONS

        22.     Vida Longevity is an open-ended investment fund specializing in the life settlement

industry. Life settlements are financial transactions that involve the purchase of life insurance

policies at a discount to their face value for investment purposes. The Fund looks to acquire

longevity and longevity-backed assets and then hold them to term or sell them to interested parties

on the secondary or tertiary market. Since its inception on April 1, 2010, the Fund has raised over

$1.8 billion from investors.




                                                 7
   Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 8 of 23 PageID #: 8




       23.      According to the Private Placement Memorandum attached to the Foundation

Documents through which investments in the Fund were offered and sold to investors, the Fund

defines life settlements as:

       [L]ife insurance policies insuring the lives of individuals who are generally at least
       70 years of age at the time of the policy acquisition. To qualify as a Life Settlement
       for purposes of investment by the Fund, an insured generally must have a life
       expectancy ranging from not less than two years to not more than 15 years at the
       time of the policy acquisition, and the policy must be issued by a U.S. domiciled
       insurance company with a rating of B or above by A.M. Best or the equivalent at
       the time of policy acquisition.

       A viatical settlement or life settlement is the sale to a third party of an existing life
       insurance policy for more than its cash surrender values but less than its net death
       benefit. Regulatory usage of the terms “viatical settlement” and “life settlement”
       varies by state. However, the industry generally uses the term “viatical settlement”
       to refer to instances where the insured is terminally ill with a life expectancy of less
       than two years. A “Life Settlement” on the other hand, focuses on policies insuring
       older individuals (typically 70 or over) with life expectancies of at least two years.
       The Fund currently intends to focus on purchasing Life Settlements, however, the
       fund may purchase viatical settlements from time to time.

       24.      The PPM touted life settlements as transactions that “can be mutually beneficial for

both the seller and the buyer. The seller is able to sell the policy for more than the cash surrender

value offered by his or her life insurance company, and the buyer is able to purchase an investment

vehicle with a potentially attractive potential rate of return and little correlation to its other

investments.”

       25.      According to the PPM, “the principal objective of the Fund are to (i) preserve the

capital of the investors in the Fund, (ii) seek long-term appreciation in the value of the Fund’s

assets and (iii) target annualized investment returns of between 8-12% after payment of all fees

and expenses of the Fund with a medium to long term investment period.”

       26.      The PPM touted the General Partner’s acquisition and investment criteria stating

that the Fund “plans to adhere to parameters with respect to the types of Life Settlements purchased



                                                  8
  Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 9 of 23 PageID #: 9




by the Fund, as well as the diversification of Life Settlements and the underwriting insurance

carriers (“Eligibility Criteria”). The General Partner will formulate and implement Eligibility

Criteria for purchases of Life Settlements in its sole discretion, and it will purchase Life

Settlements outside of these Eligibility Criteria where it deems, in its sole discretion, that the

investment would be appropriate.”

       27.     The PPM touted the Fund’s ability to mitigate risk “through diversity of Longevity-

Contingent Assets.” It then described how the Fund would limit the face value of any single policy

to the aggregate of all policies owned by the Fund, limit the maximum exposure to any one

insurance company, and limit the number of policies from carriers below an AM Best rating of

A+.

       28.     The PPM further touted the General Partner’s ability to manage risk through its

ongoing portfolio monitoring:

       Once an investment opportunity has been identified, the General Partner will
       evaluate the effect of adding such Longevity-Contingent Assets to the Fund’s
       portfolio. The General Partner will monitor the Fund’s portfolio on an ongoing
       basis to ensure that the investment thesis behind each Longevity-Contingent Asset
       is intact. The General Partner will further monitor positions in view of the Fund’s
       portfolio as a whole in order to manage risk.

       29.     The PPM emphasized the Fund’s objective to achieve an annual rate of return of

8-12% with low volatility:

       Investment Merits:

       Reduced Risk to Capital; Regular Returns
       It is the General Partner’s objective for the Fund to achieve return of capital plus a
       cumulative compounded annualized return rate of approximately 8-12%, with low
       volatility and low correlation with the investment performance of traditional asset
       classes. There can be no assurance that the Fund’s investment objectives will be
       achieved.

       (Emphasis added).



                                                 9
 Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 10 of 23 PageID #: 10




        30.      The PPM further touted the Fund’s due diligence process:

        Originator and Sourcing Agent

        The Fund will invest only in Life Settlements where the General partner believes
        that there is a clear expectation of payment upon policy maturity. The key to
        ensuring such payments is a rigorous due diligence process on the part of licensed
        and regulated companies that facilitate the sale of policies to investors by
        identifying, examining, and acquiring the policies as agent for the purchasers
        (“Originators”). To control and supervise the process, the Fund has entered into an
        origination agreement with Magna Life Settlements, Inc. (“Magna”), a wholly-
        owned subsidiary of Vida Inc. Magna is a licensed Originator that employs a
        detailed quality assurance program while evaluating and diligencing policies.
        Magna is licensed or able to transact in all 50 U.S. states and has consistently been
        ranked as one of the top life settlement providers/originators in the country
        (footnote omitted). By working with an affiliated Originator, the Fund can verify
        that the policies it purchases are originated in strict adherence with state and
        federal laws and compliant with internal due diligence and quality assurance
        processes. . . .

        Additionally, all Longevity-Contingent Assets purchased by the Fund, whether or
        not originated by Magna, will be sourced through Vida Inc. Vida’s broad network
        of contacts and relationships provide access to a large market of Longevity-
        Contingent Assets.

        31.      From 2010 through 2017, the Fund met its objective of returning a compounded

annualized return rate of approximately 8-12%. Then, in 2018, the Fund moved away from its

reliance on third-party life expectancy providers and towards its own proprietary approaches to

developing survivorship curves and to better understand long-term “intrinsic value” using the

General Partner’s own internal models, which changes it claimed were “in the best interest of the

Fund” and would “enhance acquisition behavior and drive better investment outcomes and results

for. . . investors.”

        32.      Notwithstanding, the Fund substantially underperformed in 2018 with an annual

return of just 5.65%.     The Fund attributed the underperformance to a one-time event; the

adjustment of “expectations” of cash flow in November 2018 to reflect updated models from life

expectancy providers to correct for underperformance in maturity outcomes.

                                                 10
 Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 11 of 23 PageID #: 11




        33.    However, the Fund’s underperformance continued in 2019 with a first quarter

return of just 1.12% and a trailing 12-month return of 4.83%.            The Fund attributed the

underperformance to two factors: (1) maturity outcomes in February and March that were

significantly less than expected, and (2) the negative impact from certain life expectancy updates.

The Fund reminded investors that it adjusted “expectations” of cash flow in November 2018 to

reflect updated models from life expectancy providers and therefore designed to correct for

maturity outcome underperformance, and therefore, they “firmly believe these months to be

anomalistic, and not reflective of forward expected outcomes,” and that “deviations as significant

as February have probabilities of less than 1 in 200 observations.” As to the second point, the

Fund emphasized that the negative impact was due to policies it was not able to update in the

fourth quarter 2018. The Fund remained upbeat about its outlook and stood by its “guidance of

being able to deliver an 8-12% net return over a reasonable hold period.”

        34.    Notwithstanding its upbeat assessment, the Fund continued to underperform in

2019 posting an annual return of just 5.49%. The Fund attributed the continued underperformance

to a significant deviation from expectations in terms of mortality outcomes that began in February

2019.

        35.    By the second quarter of 2020, the Fund’s returns turned negative. In its Second

Quarter 2020 Letter to Investors, the Fund reported a second quarter net return of negative 2.31%

and a trailing 12-month net return of 1.32%. According to the Letter, the underperformance was

driven by a valuation adjustment in April, and also the impact of negative aging on the portfolio.

The letter further stated that the Fund has “made significant improvements to our processes,

underwriting, and risk teams,” and that it was “taking steps to mitigate these effects and to better




                                                11
 Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 12 of 23 PageID #: 12




balance the portfolio in order to produce consistent return outcomes more in-line with our stated

objectives.”

       36.     Subsequent to the close of its third quarter 2020, the Fund revealed the true nature

and extent of its problems. In its Third Quarter 2020 Letter to Investors, the Fund reported a third

quarter return of negative 0.33% and a trailing 12-month net return of negative 0.67%. The letter

revealed serious weaknesses in the Fund’s internal processes and procedures necessary for the

evaluation and pricing of the Fund’s investments, thus requiring significant remedial actions.

       37.     According to the Third Quarter 2020 Letter to Investors:

       [T]he various steps that we have taken to address performance of the portfolio have
       not gone quickly enough or been deep enough to fully offset the negative recent
       results. As you will see, we along with our Board have taken an exhaustive and
       comprehensive review of our policies and procedures, and personnel with a specific
       focus on risk and portfolio management which has resulted in the implementation
       of a substantial number of process and underwriting improvements.

       38.     The letter further revealed that beginning in July 2020, the Fund acquired a new

company, Avmont LLC, to restructure and improve the talent of its investment team, underwriting

process and the process for pricing and evaluation life settlements that were in place for “the past

two-plus years.” According to the letter, the Fund “undertook a highly focused review of the

portfolio,” noting that:

       Based on the outcome of the analysis that was performed, we determined the
       standard actuarial aging process we have historically used on the older age and
       older life expectancy cohorts results in mortality rates that appear to not align with
       the actual outcomes and thus drive the negative aging effects that are currently
       impacting the portfolio. As a response, we have implemented a process of updating
       all life expectancy reports on policies where the most recent report is greater than
       36 months old. The newness of the life expectancies and health status information
       will produce a very clean portfolio with up-to-date health information which should
       strengthen portfolio and risk decision making.


       Life settlement gross performance is a function of asset returns less the carrying
       cost on the assets, which are primarily driven from (i) life expectancy updates, and

                                                12
Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 13 of 23 PageID #: 13




    (ii) net aging on the portfolio (month-over-month change in asset value minus
    premiums paid). Collectively, these two “carrying cost” elements have dragged or
    reduced VLF’s performance year-to-date by 4.26%. When these elements are
    combined with the valuation methodology update in April (a non-recurring event),
    performance has been negatively impacted by 7.66%. A more frequent and
    disciplined process of updating health information and life expectancy updates
    should mitigate much of the impact of these non-recurring items and will better
    align expected mortality with actual mortality. Our plan is to have all of our older
    life expectancy updates completed by the end of 2020 with any valuation impact
    flowing through the Fund’s fourth quarter returns.

                                     *       *      *

    In October 2019, we transitioned to a new ownership group (Redbird Capital
    Partners and Reverence Capital Partners), who, in close consultation with the
    company’s management, immediately began a deliberate process of transformation
    and process improvement across investment personnel and the life settlement
    underwriting team. An essential part of this transformation plan was to acquire the
    assets of Avmont LLC in July 2020, a firm with both an exceptional track record
    and a highly analytical and internally driven life settlement underwriting process.
    The thesis of the acquisition was to enhance the talent of the investment team and
    to complement and enhance the algorithmic processes (“Delta”) which have
    underpinned our pricing and evaluation of life settlements for the past two-plus
    years.

                                     *       *      *

    Since becoming President and CIO earlier this year, both Jeff Serra and I have
    worked very closely with the company’s Board to identify and make the necessary
    changes and investments in our people, processes and controls. Over the past six
    months we have (i) fully restructured the life settlement asset management
    organization with a particular focus on risk processes and establishing a clear
    separation between underwriting and origination, (ii) launched Delta 2.0, with
    much improved granularity and age-specific signals, (iii) closed the acquisition of
    Avmont, LLC, (iv) completed a 3-month “bottoms up” review of VLF, and (v)
    hired Jim Gereghty to oversee our non-life settlement investment activities.

                                     *       *      *

    Unfortunately, we estimate that the life expectancy updates along with certain sales
    that we have completed will result in approximately an 8-12% negative impact to
    performance in the 4th quarter.

                                     *       *      *




                                            13
 Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 14 of 23 PageID #: 14




        It is difficult to communicate this message, and this has been a painful letter to
        write. Everyone at Vida knows the responsibility we have to you, our partners, and
        we share in your disappointment over the 2020 campaign. We will work tirelessly
        to rebuild your trust and believe these changes will translate into better and more
        consistent outcomes.

        54.     In its Fourth Quarter 2020 Letter to Investors, the Fund announced results

consistent with the expectations set forth in the Third Quarter 2020 Letter to Investors, reporting

fourth quarter return of negative 10.72%, and year-end return of negative 12.66%. According to

the letter, “[t]wenty-twenty was a ‘fix and correct’ year with significant overhauls to our

underwriting and risk processes, longevity inputs, and to our portfolio management team.”

        At the risk of repetition, here are some of the actions that were undertaken in 2020:
        1) Restructured the life settlement underwriting and origination functions;
        2) Added fundamental underwriting to compliment the Delta algorithm;
        3) Upgraded portfolio management and risk teams;
        4) Disposed of unattractive risk/return assets; and
        5) Updated medical records and Life Expectancy (“LE”) reports on a majority of
            the portfolio.

        39.     As a result of the deficiencies in the Fund’s processes and procedures for evaluating

and pricing the Fund’s assets, investors on the Fund have suffered significant harm to their

investments.

        Material Misrepresentations/Non-disclosures: Lack of Adequate Processes
        and Procedures to Evaluate and Price the Fund’s Investments

        40.     The PPM contained untrue statements of material fact and/or omitted information

necessary to make the statements made not misleading. Specifically, the PPM misrepresented and

failed to disclose that:

                a. The Fund failed to implement adequate underwriting procedures to
                   properly determine mortality rates that align with actual outcomes, the
                   result of which drove the negative aging effects that negatively impacted
                   the portfolio;

                b. The Fund failed to implement adequate processes and procedures to
                   adequately assess the risk of the Longevity-Contingent Assets it was

                                                 14
 Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 15 of 23 PageID #: 15




                    acquiring;

                c. The Fund failed to update the life expectancies (“LE”) on its Longevity-
                   Contingent Assets on a frequent enough basis to adequately value those
                   Assets for the portfolio;

                d. The Fund failed to ensure adequate separation between its underwriting
                   and origination functions to ensure there were no conflicts of interests;

                e. The Fund did not have adequate personnel in place on its portfolio
                   management and risk teams; and

                f. The Fund’s algorithmic processes referred to as “Delta,” implemented
                   prior to 2020 (“two-plus years” ago), which underpinned its pricing and
                   evaluation of life settlements, was inadequate.

        Material Non-Disclosures: The Failure to Disclose Significant Conflicts of
        Interest

        41.     While the PPM distributed to the Fund investors disclosed that Defendant Serra

was also a co-founder of Ovation, which it describes as an alternative investment manager, it failed

to disclose significant conflicts of interest, including that:

                a. Ovation was a competitor of Vida Longevity, because it too invested in
                   life settlements, among other assets;

                b. Serra was the principal of both Ovation and Vida Longevity, and thus
                   he was conflicted. The known, specific conflict was not disclosed;
                   rather, the PPM disclosed that the Vida Longevity managers “are not
                   restricted from … engaging in other business activities [that] may be in
                   competition with the Fund” and that Serra “serves as the principal of
                   another investment advisory firm that manages multi-strategy private
                   investment funds.” The PPM, however, failed to disclose that Ovation
                   actually invested in life settlements, just like Vida Longevity, not just in
                   “multi-strategy” funds;

                c. Ovation was also an investor in Vida Longevity, in a magnitude of over
                   $40,000,000;                                                       and

                d. Ovation – in which Serra had invested his own capital – pulled out its
                   investment from Vida Longevity in 2018 while the Fund was in the
                   midst of raising new money from investors. In other words, Serra
                   withdrew his own capital from Vida Longevity that he had invested
                   through Ovation, while urging other investors to invest in the Fund. The

                                                   15
 Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 16 of 23 PageID #: 16




                   withdrawals occurred in 2018, in three tranches, and represented
                   substantial amounts of the total withdrawals during those reporting
                   periods: 45%, 70%, and 26% of the total withdrawals, respectively.

        42.    The PPM failed to disclose other important conflicts of interest arising out of

Serra’s affiliation with and control of both Vida Longevity and Ovation, including:

               a. Both Vida Longevity and Ovation used the same life settlement feeder
                  entity (Magna) to acquire life settlements. Magna was owned/controlled
                  by Vida Longevity meaning that Serra had to decide to which of the two
                  competitors to allocate the most profitable life settlements;

               b. Both Vida Longevity and Ovation raised money from investors at the
                  same time, and in fact shared some of the same investors;

               c. Both Vida Longevity and Ovation used some of the same broker-dealer
                  firms to raise money from investors (i.e., there is a partial overlap
                  between the two syndicates of broker-dealers that raised money for the
                  two entities); and

               d. Ovation and Vida Longevity shared the same office space in Austin, and
                  it appears they also shared some employees.

        43.    The omitted information was material to investors in the Fund as important

information investors should have been provided in making the decision whether to invest in the

Fund.

                               CLASS ACTION ALLEGATIONS

        44.    This action is brought by Plaintiffs, for themselves and on behalf of all others

similarly situated, as a class action pursuant to Fed. R. Civ. P. 23(a) and (b)(3).

                                      CLASS DEFINITION

        45.    The Proposed Class is defined as follows: All persons and entities that purchased

or otherwise acquired an investment in limited partnership interests in the Fund pursuant to an

offering of those partnership interests from the beginning of 2017 until the present, and suffered




                                                 16
 Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 17 of 23 PageID #: 17




losses and damages in connection with their respective transactions in the Fund’s limited

partnership interests during the Class Period.

       46.     Excluded from the Proposed Class are: (1) Any of the Defendants, their agents or

employees; (2) any judge or judicial officer who may hear any aspect of this case and his or her

law clerks; and (3) any person, firm, trust, corporation, or other entity related to or affiliated with

any of the Defendants.

                                          NUMEROSITY

        47.    The members of the Proposed Class are so numerous and geographically dispersed

that joinder of all members is impracticable. The exact number of Fund investors is within the

knowledge of Defendants.

                                           TYPICALITY

       48.      The claims of Plaintiffs are typical of the claims of all Proposed Class members.

Plaintiffs are situated identically to all members of the Proposed Class with respect to the issues

presented in this case, as Plaintiffs and all members of the Proposed Class were investors in the

Fund and suffered the exact same loss (in proportion to the amount of their investment). The

claims of Plaintiffs are based on the same fundamental factual allegations and legal theories as the

claims of all other members of the Proposed Class.

       49.     All investors in the Fund have been adversely affected by the wrongdoing of

Defendants as described herein.

                                        COMMONALITY

       50.     There are common questions of law and fact in this class action that relate to and

affect the rights of each member of the Proposed Class including, inter alia:

               a. Whether Defendants failed to disclose that the Fund did not have
                  adequate underwriting procedures to properly determine mortality rates

                                                  17
 Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 18 of 23 PageID #: 18




                   that align with actual outcomes, the result of which drove the negative
                   aging effects that negatively impacted the portfolio;

               b. Whether Defendants failed to disclose that the Fund failed to implement
                  adequate processes and procedures to adequately assess the risk of the
                  Longevity-Contingent Assets it was acquiring;

               c. Whether Defendants failed to disclose that the Fund failed to update the
                  life expectancies (“LE”) on its Longevity-Contingent Assets on a
                  frequent enough basis to adequately value those Assets for the portfolio;

               d. Whether Defendants failed to disclose that the Fund failed to ensure
                  adequate separation between its underwriting and origination functions
                  to ensure there were no conflicts of interests;

               e. Whether Defendants failed to disclose that the Fund did not have
                  adequate personnel in place on its portfolio management and risk teams;

               f. Whether Defendants failed to disclose that the Fund’s algorithmic
                  processes referred to as “Delta,” which underpinned its pricing and
                  evaluation of life settlements, was wholly inadequate; and

               g. Whether Defendants failed to disclose the significant conflicts of
                  interest identified herein.

                                          ADEQUACY

       51.      The representative parties and undersigned counsel will fairly and adequately

protect the interests of the Proposed Class.

       52.     Plaintiffs also satisfy Rule 23(b) of the Federal Rules of Civil Procedure because

the questions of law or fact common to the members of the Proposed Class predominate over any

questions affecting only individual members, and a class action is superior to other available

methods for the fair and efficient adjudication of the controversy.

                                        LEGAL CLAIMS

                                               COUNT I

                      Texas Securities Act, Tex. Rev. Civ. Art. 581-33-A

                                         Fraudulent Sale

                                                 18
 Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 19 of 23 PageID #: 19




                                            Vida Longevity

       53.        Plaintiffs repeat and reallege the foregoing paragraphs as if stated in full.

       54.        The Texas Securities Act (“TSA”), Tex. Rev. Stat. Art. 581-33-A, provides, in

pertinent part:

       A. Liability of Sellers. (A)(2) Untruth or Omission. A person who offers or sells a
       security (whether or not the security or transaction is exempt under Section 5 or 6
       of this Act) by means of an untrue statement of a material fact or an omission to
       state a material fact necessary in order to make the statements made, in the light of
       the circumstances under which they are made, not misleading, is liable to the person
       buying the security from him, who may sue either at law or in equity for rescission,
       or for damages if the buyer no longer owns the security.

       55.        As alleged herein, the Fund offered or sold securities to Plaintiffs and the Proposed

Class by means of untrue statements of material fact and by its omission to state material facts

necessary in order to make the statements made, in the light of the circumstances under which they

were made, not misleading.

                                               COUNT II

                        Texas Securities Act, Tex. Rev. Civ. Art. 581-33-F(1)

                                       Control Person Liability

                                      General Partner and Serra

       56.        Plaintiffs repeat and reallege the foregoing paragraphs as if stated in full.

       57.        The TSA, Tex. Rev. Stat. Art. 581-33-F(1), provides, in pertinent part:

       F. Liability of Control Persons and Aiders.

       (1) A person who directly or indirectly controls a seller, buyer, or issuer of a
       security is liable under Section 33A, 33B, or 33C jointly and severally with the
       seller, buyer, or issuer, and to the same extent as if he were the seller, buyer, or
       issuer, unless the controlling person sustains the burden of proof that he did not
       know, and in the exercise of reasonable care could not have known, of the existence
       of the facts by reason of which the liability is alleged to exist.




                                                    19
 Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 20 of 23 PageID #: 20




       58.     A person is liable as a “control person” where he or she has the possession, direct

or indirect, of the power to direct or cause the direction of the management or policies of a person,

whether through the ownership of voting securities, by contract, or otherwise. Depending on the

circumstances, a control person might include an employer, an officer or director, a large

shareholder, a parent company, and a management company.

       59.     As alleged herein, the Fund offered or sold securities to Plaintiffs and the Proposed

Class by means of untrue statements of material fact and by its omission to state material facts

necessary in order to make the statements made, in the light of the circumstances under which they

were made, not misleading.

       60.     At all relevant times, the General Partner was empowered to exercise full discretion

in the management of the investing transactions of the Fund and was solely responsible for

researching, selecting, and monitoring investments by the Fund and making decisions concerning

the Fund’s portfolio. Moreover, Defendant Serra served as the Fund’s President and CEO at all

relevant times. In these capacities, both the General Partner and Serra directly or indirectly

possessed the power to direct or cause the direction of the management or policies of the Fund,

and accordingly directed and controlled the Fund’s misconduct and knew or should have known

of such misconduct.

       61.     The General Partner and Serra are jointly and severally liable with the Fund for

violation of TSA.

                                           COUNT III

                      Texas Securities Act, Tex. Rev. Civ. Art. 581-33-F(2)




                                                 20
 Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 21 of 23 PageID #: 21




          Materially Aiding Violations of the Texas Securities Act Art. 581-33(A)(2)

                        Vida Management, Vida, Inc., and Vida Capital

             Plaintiffs repeat and reallege the foregoing paragraphs as if stated in full.

       62.     The TSA, Tex. Rev. Civ. Art. 581-33-F(2), provides, in pertinent part:

       F. Liability of Control Persons and Aiders.

       (2) A person who directly or indirectly with intent to deceive or defraud or with
       reckless disregard for the truth or the law materially aids a seller, buyer, or issuer
       of a security is liable under Section 33A, 33B, or 33C jointly and severally with the
       seller, buyer, or issuer, and to the same extent as if he were the seller, buyer, or
       issuer.

       63.     To establish liability for aiding fraud under TSA, a plaintiff must demonstrate:

       (1) a primary violation of the securities laws occurred;

       (2) the alleged aider had “general awareness” of its role in this violation;

       (3) the actor rendered “substantial assistance” in this violation; and

       (4) that the alleged aider either (a) intended to deceive the plaintiff or (b) acted with
reckless disregard for the truth of the representations made by the primary violator.

       64.     An aider may be held liable where it rendered assistance “in the face of a perceived

risk” and must possess “a general awareness that his role was part of an overall activity that is

improper.”

       65.     As alleged herein, the Fund committed primary violations by offering or selling

securities to Plaintiffs and the Proposed Class by means of untrue statements of material fact and

by their omission to state material facts necessary in order to make the statements made, in the

light of the circumstances under which they were made, not misleading.

       66.     As the advisors, partners, and managers to the Fund, Defendants Vida Management,

Vida, Inc., and Vida Capital recklessly or knowingly participated in the Fund’s scheme, as

discussed supra, while being generally aware that the Fund’s Class Period statements were


                                                  21
 Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 22 of 23 PageID #: 22




materially false and misleading and that the Fund’s offerings were therefore made in violation of

TSA.

         67.     Defendants Vida Management, Vida, Inc., and Vida Capital provided substantial

assistance to the Fund in their oversight and control of the management, research, selection, and

monitoring of the investing transactions of the Fund.

         68.     Defendants Vida Management, Vida, Inc., and Vida Capital are therefore jointly

and severally liable with the Fund for violation of TSA.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, on their own behalf and on behalf of the Proposed Class, pray for

judgment as follows:

         (a) Certifying this action as a class action pursuant to Fed. R. Civ. Proc. Rule 23(b)(3);

         (b) Certifying Plaintiffs as class representative and appointing the under-signed counsel

as class counsel;

         (c) Awarding rescission and/or rescissory damages against the Fund, in favor of Plaintiffs

and the members of the Proposed Class, including interest;

         (d) Awarding compensatory damages in favor of Plaintiffs and the members of the

Proposed Class against all Defendants, including interest;

         (e) Awarding punitive damages in favor of Plaintiffs and the members of the Proposed

Class against all Defendants;

         (f) Awarding Plaintiffs their reasonable attorneys’ fees and costs; and

         (h) Granting such other and further relief as the Court may deem just and proper.

   II.         JURY DEMAND

         Plaintiffs demand a trial by jury for all issues triable thereby.



                                                   22
Case 1:21-cv-00402-LPS Document 1 Filed 03/19/21 Page 23 of 23 PageID #: 23




    Date: March 19, 2021                 Respectfully submitted,

                                           s/ Ned Weinberger
                                         Ned Weinberger (DE Bar ID #5256)
                                         LABATON SUCHAROW LLP
                                         300 Delaware Avenue, Suite 1340
                                         Wilmington, DE 19801
                                         Telephone: (302) 573-2540
                                         Email: nweinberger@labaton.com

                                         Francis P. McConville (pro hac vice
                                         forthcoming)
                                         LABATON SUCHAROW LLP
                                         140 Broadway
                                         New York, NY 10005
                                         Telephone: (212) 907-0700
                                         Email: fmcconville@labaton.com

                                         Alan L. Rosca (pro hac vice forthcoming)
                                         GOLDMAN SCARLATO & PENNY PC
                                         23250 Chagrin Blvd., Suite 100
                                         Beachwood, OH 44122
                                         Telephone: (484) 342-0700
                                         Email: rosca@lawgsp.com

                                         Mark Goldman (pro hac vice forthcoming)
                                         Paul Scarlato (pro hac vice forthcoming)
                                         GOLDMAN SCARLATO & PENNY PC
                                         Eight Tower Bridge, 161 Washington St
                                         Conshohocken, PA 19428
                                         Telephone: (484) 342-0700
                                         Email: goldman@lawgsp.com
                                                scarlato@lawgsp.com


                                         Counsel for Plaintiffs




                                    23
